Sup. Ct. Ill. Motion of Illinois Division, American Civil Liberties Union, for leave to file a brief, as amicus curiae, granted. Motion for leave to proceed in forma pauperis granted. Certiorari granted and case transferred to appellate docket, limited to the following question: Whether the operation of the Illinois statute providing that the State could challenge for cause all prospective jurors who were opposed to, or had conscientious scruples against, capital punishment deprived the petitioner of a jury which fairly represented a cross section of the community, and assured the State of a jury whose members were partial to the prosecution on the issue of guilt or innocence, in violation of the petitioner’s rights under the Sixth and Fourteenth Amendments to the United States Constitution.